Citation Nr: 0709344	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-41 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected pterygium, right eye.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to 
September 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for a right eye disability, 
evaluating it at zero percent from February 12, 2004, the 
date of the veteran's claim.  The RO issued a notice of the 
decision in October 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) with the zero percent evaluation 
in November 2004.  Also in November 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in December 
2004, the veteran timely filed a substantive appeal.

The veteran did not request a Board hearing on this matter.  
On appeal in May 2006, the Board remanded the case for 
additional action, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice.  The AMC issued a 
Supplemental Statement of the Case (SSOC) in December 2006.

The Board finds that the AMC complied with the May 2006 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected pterygium, right eye, has 
been manifested by teariness and blurriness, but not by 
vision loss; he has corrected visual acuity in the right 
eye of 20/25 to 20/30 and in the left eye of 20/20 to 
20/30.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
pterygium, right eye, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.75, 4.84a, Diagnostic Codes 
6034, 6061-6079 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2006 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
eye disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the AMC determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession and 
provided full Dingess notice.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its May 2006 letter.  Notwithstanding this belated notice, 
the Board determines that the AMC cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the December 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a July 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disabilities of the eye, 38 C.F.R. § 4.84a 
sets forth the relevant rating criteria.  Specifically, and 
relevant to the instant case, 38 C.F.R. § 4.84a, Diagnostic 
Code 6034, governs evaluations for pterygium, which is rated 
for loss of vision, if any.  Loss of vision, in turn, is 
rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 through 
6079.  A veteran will receive a noncompensable rating when he 
has 20/40 or better vision in both eyes, while he will 
generate a 10 percent evaluation with 20/50 vision in one eye 
and 20/40 in the other eye, or when vision is 20/50 in both 
eyes.  The disability ratings under these Codes continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The best 
distant vision obtainable after best correction by glasses 
will serve as the basis of a rating, unless a veteran has 
keratoconus in which contact lenses are medically required.  
See 38 C.F.R. § 4.75.  

Additionally, according to 38 C.F.R. § 4.31, where the 
schedule does not provide a zero percent evaluation under a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for his right eye disability, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
assertion that his right eye symptoms warrant a compensable 
rating.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
An April 2004 private medical report by the veteran's private 
ophthalmologist, R.W.S., indicates that the veteran had 20/30 
visual acuity in the right eye and 20/20 in the left.  The 
veteran had a distortion of the right eye cornea and 
intraocular pressure of 10.  R.W.S. diagnosed the veteran 
with pterygium, right eye, which produced distortion and 
irritation.  

In July 2004 the veteran submitted to a VA eye examination.  
At this time the veteran complained of redness, tearing and 
occasional itching of the right eye.  A physical examination 
revealed right eye vision uncorrected of 20/200, corrected 
right eye vision of 20/25 minus 2 to 20/30.  The veteran also 
had uncorrected left eye vision of 20/100- and corrected 
vision of 20/20 to 20/30.  Based on these data, the VA 
optometrist diagnosed the veteran pterygium, right eye with 
dry-eye syndrome.   

In his November 2004 NOD, the veteran conveyed that when he 
wakes in the morning, he has matter in his right eye.  During 
the day, he indicated that his eye can become dry, thus 
necessitating the use of eye drops.  The veteran stated that 
he also must wear sun shades, as the sunlight hurt and 
irritated his eye.  He reported having difficulty focusing, 
and some days his vision was just a blur.  The veteran also 
conveyed that eye surgery had not removed the growth in the 
right eye, but had just rerouted it to the back of the eye.   

In his December 2004 substantive appeal, the veteran 
indicated that at times his right eye blurs, but that he 
always had irritation, which causes him not to see very well.  
He also complained of redness, itching and watering of the 
eye, which required him to wear sunglasses in the summer.  
The veteran again described how doctors had not actually 
removed the right eye growth, but instead, had merely 
rerouted it to the back of the eye.  

In May 2006, the veteran indicated that he had no additional 
evidence to submit in support of his claim.  

b. Discussion
The Board determines that the evidence of record weighs 
against a compensable rating for the veteran's service-
connected right eye pterygium.  The July 2004 VA medical 
report disclosed current corrected vision of the right eye of 
20/25 to 20/30, and for the left eye, 20/20 to 20/30.  These 
figures do not rise to a compensable degree under any of the 
relevant Diagnostic Codes pertaining to impairment of visual 
acuity under 38 C.F.R. § 4.84a.  In addition, the April 2004 
private medical report by R.W.S., which reflected 20/30 
visual acuity in the right eye and 20/20 in the left, 
similarly does not reflect impairment of visual acuity to a 
compensable degree, and thus preponderates against a higher 
rating

The Board also acknowledges the veteran's description of his 
right eye symptoms, to include irritation, watering, 
blurriness and itchiness.  While the Board recognizes that he 
is certainly competent to describe such symptoms, without an 
indication in the record that he has had the relevant medical 
training, the veteran is not competent to provide an opinion 
on whether he has impairment of visual acuity to a 
compensable degree as contemplated by the applicable 
Diagnostic Codes under 38 C.F.R. § 4.84a.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As a result, his assertions are not 
probative with respect to the critical issue in this case of 
whether the veteran currently has the level of impairment of 
visual acuity necessary to warrant a compensable evaluation.
         
While the Board empathizes with the veteran's eye disability, 
it is bound, both by statute and regulation, to follow the 
provisions applied above, which simply do not permit a 
compensable rating for the current level of the veteran's eye 
disability.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  In this regard, the Board may exercise no 
discretion, and must simply apply the law and regulations as 
written. 

The Board wishes to point out to the veteran that if he 
develops any disability secondary to his service-connected 
pterygium of the right eye, to include a chronic or recurring 
conjunctivitis or any other underlying chronic right eye 
disease manifested by symptoms such as pain or irritation, he 
may seek secondary service connection for such additional 
disability.  38 C.F.R. § 3.310 (a) (2006); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  Also, should his pterygium of 
the right eye cause additional loss of visual acuity, he may 
reopen a claim for a compensable rating at any time and 
submit evidence in support of the claim or request a new VA 
eye examination.  In the meantime, based upon the current eye 
findings, particularly the results of tests for corrected 
visual acuity, the Board is unable to conclude that a 
compensable rating is warranted at this time.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disability has necessitated any hospitalizations let alone 
frequent hospital stays or has caused a marked interference 
with employment.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his right eye disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
compensable rating for the veteran's service-connected right 
eye disorder is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Assignment of an initial compensable rating for service-
connected pterygium, right eye is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


